Citation Nr: 9915986	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for dermatophytosis of the 
feet, currently rated as zero percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and Michael O'Rourke


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran had active service from October 1954 to September 
1957.  

This appeal arises from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied a claim for an increased 
(compensable) evaluation for dermatophytosis of the feet.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for an increased (compensable) evaluation for this 
disorder.  

In October 1997, the Board remanded the case to the RO and 
requested that Social Security Administration (SSA) and other 
clinical reports be obtained.  The Board requested that the 
RO schedule an additional VA examination if any clinical 
report obtained on remand showed evidence of dermatophytosis.  
As none of the later obtained reports showed dermatophytosis, 
further VA examination does not appear necessary.  Therefore, 
the Board finds that VA's duty to assist the veteran in the 
development of this claim has been fulfilled. 


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
claim has been obtained.

2.  The service connected dermatophytosis is currently 
asymptomatic.  No exfoliation, exudation or itching involving 
an exposed surface or extensive area is shown by the medical 
evidence of record.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
dermatophytosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 
7813 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

Factual Background

The record shows that shortly after the veteran separated 
from active service in 1957, service connection was 
established for dermatophytosis of the feet.  The RO rating 
decision notes that the dermatophytosis was in remission and 
that a noncompensable disability rating was assigned.  

In April 1985, the veteran was seen for a rash on his feet.  
Foot powder was prescribed and no further mention of the rash 
is noted in the veteran's records.  A February 1989 private 
magnetic resonance imaging (MRI) report showed no bone, joint 
or soft tissue abnormality.  A clinical record from his 
employer dated in September 1989 indicates that he complained 
of pain in his feet and his knees; however, he related his 
symptoms to a November 1987 injury.  A March 1989 private 
report from Dr. Richard Campbell-Jacobs indicates that the 
veteran had three years of aching and pain in the balls and 
heels of both feet.  The doctor opined that the symptoms 
seemed to be related to the veteran's shoe wear.  He was 
referred to Dr. Daniel C. Belin who examined the veteran's 
feet in May 1989 and noted that the feet revealed no areas of 
tenderness and also that the toes were down-going, 
bilaterally.  

The veteran also complained of foot and knee pains in 
February 1990, according to his employer's treatment records.  
At that time, he also requested that VA reevaluate his feet.  

In February 1990, a company examiner made a diagnosis of 
plantar nerve compression, noting that the veteran was going 
to get new shoes.  

A February 1990 VA treatment report indicated that the 
veteran complained of bilateral plantar burning which began 
in 1953 and progressed to posterior calf burning, pain, and 
trauma.  The assessment was probable tarsal tunnel syndrome 
questionably related to root neuropathy.

The veteran was examined by Dr. Arthur L. Waldman, a private 
neurologist, in February 1990.  Dr. Waldman noted that the 
veteran had difficulty curling the toes of both feet, 
especially the left, and that there was interosseous atrophy 
of the sole of the left foot compared to the right.  The 
doctor opined that the veteran's symptoms were compatible 
with plantar digital nerve compression of the feet and that 
causative factors probably included standing on the feet at 
work and perhaps some weight gain.  

The veteran was examined in November 1990 by Dr. Marita 
Malone.  The veteran complained of considerable foot pain at 
work.  Dr. Malone noted that the ankles and feet were 
unremarkable with good pulses.  February 1989 MRI showed no 
bone, joint or soft tissue abnormalities in either foot.  

In July 1994, the veteran again requested that VA reevaluate 
his service-connected foot condition.  Private medical 
reports subsequently received at the RO note that the veteran 
complained of "burning feet" and treatment for this at 
various times.  According to relevant reports, the examiners 
noted such etiology as "plantar nerve compression" and 
"repeated adjustment to his new orthotics."  A letter from 
Arthur Waldman, M.D., dated in February 1990 indicates that 
the veteran's history of burning foot pain went back only 
three years and the onset of that pain coincided with a 
change of jobs that required the veteran to work on his feet 
more.  None of the reports note dermatophytosis or other skin 
conditions related to the feet.  

In October 1995, Dr. David Unger, Jr., examined the veteran 
and noted that the veteran reported a long history of burning 
feet related to athlete's foot in service.  Dr. Unger felt 
that the veteran was an unreliable informant and further 
noted that the pain was felt in the balls of the feet and 
subsided when the veteran was off his feet and could remove 
his shoes.  Intermetatarsal pain was found on palpation.  Dr. 
Unger suspected neuromas and ordered ultrasound tests.   The 
ultrasound report showed bilateral interdigital neuromas and 
it was felt that the veteran also had bilateral tarsal tunnel 
syndrome and bilateral neuroma.  Therapy and stretching 
exercises were recommended, but the veteran indicated 
interest in surgical intervention only. 

In July 1996, the veteran testified before an RO hearing 
officer that he had had pain in his feet when he went into 
the service.  He testified that he wore arch supports that 
did help some and that he was told that he had neuromas that 
should be operated on.  He testified that he could not take 
pain relievers because he had an ulcer.  He also testified 
that he was receiving SSA disability benefits, based on his 
feet, back, and arms.

In June 1997, the veteran testified before the undersigned 
member of the Board that he had a lot of pain while standing 
on his feet and that, during active service, they had to peel 
off the skin from the balls of his feet to the heels.  
Wearing an extra pair of socks worsened the rash on his feet.  
He testified that more recently, a diagnosis of Morton's 
neuroma had been made; however, the current pain was the same 
as he had in service, leading him to believe that the 
conditions diagnosed now-tarsal tunnel syndrome and 
neuromas-began in service.  Michael O'Rourke testified that 
he was a physician's assistant and served as such in the Navy 
and that he concurred with the veteran.

In October 1997, the Board remanded the case to the RO for 
additional development.  SSA and other clinical records were 
requested.  

In March 1998, the veteran responded to the RO's request for 
additional private treatment reports with a note indicating 
that there were none.  The veteran also reported that he 
elected not to undergo foot surgery because full recovery 
from pain could not be guaranteed.  

In July 1998, the RO received SSA records.  These records 
include records from the veteran's employer during the 1980's 
and 1990's and reflect medical evaluation for various health 
problems, including complaints of foot pain, but do not 
mention dermatophytosis or any other skin condition of the 
feet.  Various reports attribute the veteran's foot pain to 
his job as a welder.  

Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations and 
the Board must consider all regulations that could reasonably 
apply.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-594 (1995).  Where entitlement to service 
connection has already been established and an increased 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board will address whether a schedular increase is 
warranted and whether the criteria for assignment of an 
extra-schedular evaluation for overall disability due to 
dermatophytosis are met.  The claims folder reveals that the 
veteran's service-connected dermatophytosis has been 
noncompensably rated under 38 C.F.R. § 4.118, Diagnostic Code 
7813, since 1957.  The more recent clinical evidence shows 
that except for a rash on the feet noted in 1985, there have 
been no symptoms attributed to this disorder.  

38 C.F.R. § 4.118 provides that dermatophytosis be rated as 
eczema, Diagnostic Code 7806, and that consideration should 
be given to location, extent, and whether repugnant or 
otherwise disabling characteristics are manifested.  Under 
this provision, a noncompensable rating is warranted if the 
service-connected dermatophytosis causes slight, if any, 
exfoliation, exudation, or itching, if on a non-exposed 
surface or small area.  A 10 percent rating is warranted if 
this skin disorder is manifested by exfoliation, exudation or 
itching involving an exposed surface or extensive area.  A 30 
percent rating is warranted when the evidence shows constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted when 
evidence shows ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.

The medical and lay evidence of record indicates the 
existence of bilateral foot pain; however, the medical 
evidence relates this pain to disorders that, as of yet, are 
not service-connected.  Although a physician's assistant 
testified in behalf of the veteran, this testimony does not 
tend to indicate that the veteran's dermatophytosis is 
symptomatic in any way.  Because the medical evidence does 
not show any exfoliation, exudation or itching associated 
with dermatophytosis, the Board must find that the criteria 
for a compensable rating are not met. 

Although the veteran feels that his foot pain may be related 
to an in-service athlete's foot condition and has testified 
to that effect, his testimony concerning the etiology of a 
medical condition cannot be regarded by the Board as 
probative evidence because he, as a layman without proper 
medical training and expertise, is not competent to provide 
probative evidence on a medical matter such as the diagnosis 
or etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). 

In view of the fact that a specific diagnostic code exists 
for dermatophytosis, evaluation under other potentially 
available diagnostic codes is not in order. 

The Board notes that the service-connected dermatophytosis 
does not reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of a compensable 
evaluation on an extra-schedular basis.  Neither has the 
disability been shown to cause frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  Although the 
Board notes evidence that the veteran would have difficulty 
doing most any job requiring standing or walking because of 
foot pain, the Board notes that the veteran carries diagnoses 
of significant foot disorders due to non-service-connected 
disability.  As such, these foot disorders are not ratable by 
VA as manifestations of the service-connected 
dermatophytosis.  In the absence of evidence of such factors 
as those noted above, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an increased rating for dermatophytosis is 
denied.


REMAND

In the October 1997 remand, the Board also pointed out that 
although the veteran had submitted a timely notice of 
disagreement with a July 1996 RO rating decision that denied 
service connection for bilateral neuromas, the RO had not yet 
issued a statement of the case.  The claims file still does 
not reflect that a statement of the case has been issued 
concerning that issue.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that an 
unprocessed notice of disagreement should be remanded, rather 
than referred, to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Accordingly, this issue is remanded for the 
following action:

The RO should issue a statement of the 
case with respect to the denial of 
service connection for bilateral 
neuromas.  The veteran should be informed 
that, under 38 C.F.R. § 20.302 (1998), he 
has 60 days from the date of mailing of 
the statement of the case to file a 
substantive appeal or a request for an 
extension of time to do so.

Thereafter, if a substantive appeal has been filed, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

